Title: To George Washington from Manufacturers of Snuff and Refined Sugar, December 1795
From: Manufacturers of Snuff and Refined Sugar
To: Washington, George


          
            sir
            [December 1795]
          
          The Manufacturers of Snuff, & refin’d Sugar, having prepar’d a Pamphlet; stating the general inconvenience of an Excise system and the particular grievances which they suffer from the Excise impos’d upon their Manufactures present with great deference a copy of the work for your information and consideration.
          
            Thomas LeiperGavin HamiltonJacob Morgan
          
        